Citation Nr: 0615603	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.

2.  Entitlement to a rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted service connection and 
awarded a 10 percent rating from December 2001.  A February 
2003 rating decision increased the rating to 50 percent, 
effective from December 2001.  An October 2005 rating 
decision increased the rating to 70 percent, effective from 
December 2004. 


FINDINGS OF FACT

1.  Prior to December 3, 2004, the veteran's PTSD was 
manifested by occupational and social impairment with 
deficiencies in areas such as work, personal relations, and 
mood.  

2.  The evidence of record does not demonstrate that the 
veteran is or has been totally impaired by post-traumatic 
stress disorder at any time.  


CONCLUSIONS OF LAW

1.  Prior to December 3, 2004, the criteria for a rating of 
70 percent but no higher for post-traumatic stress disorder 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2005).

2.  The criteria for a rating of 100 percent for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties of notification and assistance
In March 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for service connection.  Service connection was subsequently 
granted, and the veteran appealed his initial rating.  
Although a letter was not sent detailing the requirements for 
a claim for increased rating, the veteran was sent numerous 
statements of the case which outlined what evidence was 
necessary to obtain a higher rating.  The veteran has 
submitted additional evidence during the pendency of this 
appeal; and he has not alleged any prejudice.  Consequently, 
it does not appear that the failure to provide a separate 
notice letter had any prejudicial affect on the veteran.  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a hearing.  Consequently, the Board finds that the 
duties of notification and assistance are substantially met 
and the veteran is not prejudiced by deciding the appeal at 
this time.  

The veteran is currently service connected for post-traumatic 
stress disorder (PTSD).  He was initially rated at 10 
percent.  The rating was increased to 50 percent for the 
period prior to December 3, 2004, and was increased to 70 
percent from December 3, 2004 forward.  

Under the rating criteria for mental disorders, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood, due to symptoms such 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

VA medical records report symptoms such as autonomic 
hyperactivity (such as outbreaks of anger and rage, low 
frustration tolerance, difficulty concentrating under stress, 
sleep difficulties and hyper-vigilance), depression, anxiety, 
intrusive thoughts, avoidance, impaired decision-making 
ability, and increasing isolation.  An August 2002 record 
reports the finding that, although the veteran was medicated 
and undergoing counseling, there had been no significant 
improvement in his condition.  The veteran's condition is 
noted to be severe in several records, to include a November 
2003 VA psychiatric record reporting the finding that the 
veteran's PTSD was severe, chronic, and impacting all areas 
of his life, notably vocational and family interactions.  A 
May 2003 record reports findings that the veteran had 
problems with authority and stimulus seeking and avoidance, 
and intolerance with loss of control over his surroundings, 
which lead to substantial difficulties in returning to work.  
At the veteran's December 2004 hearing, the veteran's wife 
reported the veteran had a history of neglect of personal 
hygiene and appearance.  The veteran's global assessment of 
functioning (GAF) scores were never above 51, with assigned 
scores of 50 (August 2002), 48 (January 2003), and 51 
(November 2003).  A score of 41 to 50 is defined as serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, and the score of 51 indicates 
moderate-severe symptoms or impairment.  The evidence of 
record indicates that the veteran has severe impairment in 
regard to work, handling stressful circumstances, and outside 
relationships.   

The evidence is, at a minimum, in equipoise as to whether the 
veteran's symptoms more nearly approximate the criteria for a 
50 percent or 70 percent rating.  The law requires that the 
benefit of the doubt goes to the veteran and, accordingly, a 
rating of 70 percent is warranted for the veteran's PTSD for 
the entire period of service connection.  

A rating higher than 70 percent is not warranted at any time, 
however, since there is no evidence of total impairment.  
There is no evidence that the veteran has hallucinations, 
delusions, poses a danger of hurting himself or others, is 
disorientated as to time or place, or has a significant short 
or long-term memory loss.  The records also reflect the 
absence of any diagnosed thought disorder, homicidal 
thoughts, or recent suicidal ideation.  In addition, the 
veteran's GAF scores reflect substantially less than total 
impairment of social and occupational functioning.  
Consequently, the preponderance of the evidence is against a 
finding that the veteran meets or approximates the criteria 
for a 100 percent rating under DC 9411.  


ORDER

Entitlement to an initial rating of 70 percent for PTSD, but 
no more, is granted.

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


